       Case 2:20-cv-02162-JAR-GEB Document 44 Filed 12/01/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 AMY AND RANDALL SCHNEIDER,

                Plaintiffs,

                v.                                            Case No. 20-2162-JAR-GEB

 U.S. BANK, N.A.,

                Defendant.


                                               ORDER

        Before the Court is Defendant’s Motion for Clarification (Doc. 35). The motion is ripe

and the Court is prepared to rule. As described more fully below, the Court grants Defendant’s

motion to clarify to the limited extent clarification is necessary, as the Court finds that its prior

Order is clear as written.

        Plaintiffs Amy and Randall Schneider alleged the following claims for relief in the First

Amended Complaint: (1) Usury Violations under Kansas law; (2) violations of the Fair Debt

Collection Practices Act; (3) unlawful kickbacks and fee sharing under the Real Estate

Settlement and Procedures Act; (4) a violation of the Truth in Lending Act; (5) fraud; (6)

negligence per se; (7) breach of contract; and (8) violations of the Kansas Consumer Protection

Act (“KCPA”). On August 12, 2020, this Court issued its Memorandum and Order granting in

part and denying in part Defendant U.S. Bank’s Motion to Dismiss for Failure to State a Claim.1

The August 12 Order denied the motion to dismiss as to one specific theory of Plaintiffs’ breach

of contract claim alleging failure to follow the mortgage contract’s payment posting provision.

USB’s motion to dismiss was otherwise granted in full for myriad reasons on the merits.


        1
            Doc. 22.
        Case 2:20-cv-02162-JAR-GEB Document 44 Filed 12/01/20 Page 2 of 3




         At the parties’ scheduling conference, a dispute apparently arose about the scope of the

Court’s August 12 Order. The Scheduling Order sets forth the parties’ respective positions on

the scope of discovery, based on their conflicting readings of the Court’s August 12 Order. The

parties point to no ruling or resolution of this dispute by Magistrate Judge Gwynne Birzer in the

Scheduling Order. Nor does either party identify an oral ruling by Judge Birzer on this issue to

which they seek to object. Instead, Defendant filed the instant motion to clarify.

         To the extent that the Court’s August 12 Order requires reiteration, the only claim alleged

in the First Amended Complaint that survived dismissal is one of the five breach of contract

theories alleged—that Defendant breached the mortgage contract by failing to follow the

payment posting provision. All other claims were dismissed for failure to state a claim upon

which relief can be granted. Plaintiffs did not seek leave to amend to cure the problems

addressed in the Court’s Order and the deadline for motions to amend has now passed.2

Plaintiffs did not seek reconsideration of the Court’s August 12 Order. Dismissal for failure to

state a claim, unless otherwise indicated, is a dismissal with prejudice.3 Thus, whether Plaintiffs’

claims were dismissed “for lack of specificity” or otherwise, they are dismissed with prejudice.

This includes the KCPA claims. The Court declines to weigh in on the scope of discovery that

follows from the dismissal Order. Any request for relief on that issue should be in the form of a

motion that would be referred to Judge Birzer in the first instance.

         IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Clarification (Doc. 35) is granted to the limited extent necessary to reiterate the Court’s August




         2
             Doc. 34 at 15.
         3
           See, e,g., Wanjiku v. Johnson Cnty., 173 F. Supp. 3d 1217, 1225 (D. Kan. 2016) (“Because a Rule
12(b)(6) dismissal requires a court to evaluate the substance of a complaint it constitutes an adjudication on the
merits.”).




                                                           2
      Case 2:20-cv-02162-JAR-GEB Document 44 Filed 12/01/20 Page 3 of 3




12 ruling on Defendant’s motion to dismiss. All claims alleged in the First Amended Complaint

were dismissed with prejudice on the merits, with the sole exception of Plaintiffs’ breach of

contract claim alleging failure to follow the mortgage contract’s payment posting provision.

       IT IS SO ORDERED.

       Dated: December 1, 2020

                                                    S/ Julie A. Robinson
                                                    JULIE A. ROBINSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                                3
